Citation Nr: 1746655	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury, to include frostbite.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

(The issues of higher ratings for bilateral pes planus, right knee degenerative joint disease (DJD), left knee DJD, left hip DJD, degenerative disc disease (DDD) and DJD of the lumbar spine with dextroscoliosis with sacroiliac syndrome, DDD and DJD of the cervical spine at C5-C7 spinal segments and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are the subject of a separate decision.)  


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that it is remanding issues related to the other Board decision and the issue of service connection for an acquired psychiatric disorder because the evidence shows that the Veteran is in receipt of Social Security Administration (SSA) benefits.  A May 2015 decision from the United States Court of Appeals for the Eleventh Circuit pertaining specifically to the Veteran shows that the Veteran was seeking SSA disability benefits for multiple disabilities, but which did not include residuals of a cold injury.  Thus, while the Board is remanding other claims because the decision shows that the other disabilities are ones that were included as part of the Veteran's disability picture before SSA, there is no indication that the Veteran's claim for SSA benefits included a disability from a cold injury.  Accordingly, the Board finds that it can still decide this issue at the present time.


FINDING OF FACT

The Veteran does not currently have any residuals of a cold injury, to include frostbite, and has not had such a disability at any point since filing his claim for service connection.



CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury, to include frostbite, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran contends that he currently has residuals of a cold injury, to include frostbite, and that this disorder is caused by his active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Procedurally, the Veteran filed a claim for service connection for residuals of a cold weather injury, such as frostbite, in April 2010.  Additionally, the Veteran filed a notice of disagreement (NOD) in March 2011 and a substantive appeal to the Board (VA Form 9) in March 2014.  

In a July 2010 statement, he described two incidents in service during which he was exposed to cold weather while being outside.  He contended that during one incident in winter of 1965, he was ordered to crawl through wet ice and his unit was ordered to stand while being exposed to cold wind.  He alleged that he was approaching a hypothermic state and that he would have become unconscious or died if he had stayed in this cold environment.  He also described a second incident that occurred while he was stationed in Boblingen, Germany with the 61st Army Band.  He contended that his forehead was frozen due to playing music in outside cold temperatures.  He stated that he felt pain in his forehead and that his skin began to peel off approximately two to three days later.  He stated that he did not seek medical treatment for these symptoms in service.  

The Veteran described similar in-service incidents to a VA doctor in April 2011.  April 2011 VA progress and addendum notes show that the Veteran again complained of some peeling on his forehead, which he thought was frostbite, in service after his band played music in cold weather in Germany.  He told the doctor that his forehead did not hurt currently, but he was wondering if his current symptoms, such as organic brain syndrome (OBS), degenerative joint disease (DJD), and back pain, were related to his in-service exposure to cold weather.  Following a physical evaluation, the doctor determined that the Veteran did not currently have any burning or neuropathic symptomatology.  The doctor noted that other than the peeling of the forehead a few days after the incident in Germany, there was no scarring or any other skin lesion present.  The doctor also noted that the Veteran did not have any residuals of a cold injury or cold-related symptoms in his digits.  The doctor determined that his current symptoms are related to his traumatic brain injury (TBI) or OBS and DJD.  The doctor determined that he could not make any connection between the Veteran's current DJD, OBS, and back pain symptoms to a remote episode of cold exposure.  

Given this evidence, the Board finds that the Veteran does not currently have any residuals of a cold injury, to include frostbite, and has not had such a disability at any point since filing his claim for service connection.  The only evidence indicating the presence of any residuals of a cold injury during the appeal period comes from the Veteran's lay statements.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  However, as indicated by the April 2011 VA treatment records, the Veteran has not been diagnosed with any residuals of a cold injury, to include frostbite, since filing his service connection claim.  As noted by the April 2011 VA doctor, the Veteran did not exhibit signs or symptoms of frostbite or any other residual of a cold injury, to include on his digits and forehead.  While the Veteran believes that he has current residuals of exposures to cold temperatures that occurred more than 40 years prior to filing his claim for service connection, the medical evidence does not support a finding that the Veteran has a current disability, to include frostbite.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying cold-related disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for residuals of a cold injury, to include frostbite, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for residuals of a cold injury, to include frostbite, is denied.


REMAND

The Board must remand the issue of entitlement to an acquired psychiatric disorder, to include PTSD, for a VA examination to determine the current nature and etiology of this disorder, for additional outstanding medical records, and for the addition of relevant evidence to the file.  

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, numerous VA treatment record during the appeal period, including May 2010 and November 2010 primary care notes and June 2010 and June 2014 mental health initial evaluation notes, show diagnoses of an acquired psychiatric disorder, to include major depression, unspecified anxiety disorder, rule out trauma or stressor-related disorder, and rule out personality traits or personality disorder.  Additionally, an April 2014 letter from a private nurse provider shows a possible PTSD diagnosis.  

The Veteran's service treatment records show that he complained of frequent trouble sleeping and depression or excessive worry on his December 1965 enlistment report of medical history and his August 1969 separation report of medical history.  However, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder symptoms.  Accordingly, he should be scheduled for a VA examination for this disorder.  

Additionally, a May 2015 decision from the United States Court of Appeals for the Eleventh Circuit (Eleventh Circuit) pertaining to the Veteran addresses mental health records from Dr. Frederic Rose and Dr. John Stuart Currie, both of whom are neuropsychologists, which records would be relevant to the issue of service connection for a psychiatric disorder.  The Board will request that the Veteran provide permission for VA to obtain Dr. Rose's and Dr. Currie's treatment records and that these records be associated with the Veteran's VA claims file.  

Additionally, in an April 2014 letter, a nurse noted that the Veteran had been seen at the Vitalogy Medical facility on February 3, 2014, for evaluation of possible PTSD.  The nurse indicated that she was recommending that the Veteran follow up with a neuropsychiatrist, Dr. John B. Lochridge.  The February 3, 2014 evaluation is relevant, and if the Veteran did, in fact, follow up with Dr. Lochridge, such records would also be relevant to the issue.

The Eleventh Circuit's decision shows that the Veteran submitted more than one disability claim with SSA beginning in August 1996 and again in September 2004, which records are relevant to the claim for service connection for an acquired psychiatric disorder.  While the Board will request the records from SSA, it would like a separate request made to Dr. Rose for his records should the SSA records not contain all of Dr. Rose's treatment records.

Finally, the Board would like to have the Eleventh Circuit's decision pertaining specifically to the Veteran added to the claims file, as the content is relevant to the appeal, which can be found here: http://cases.justia.com/federal/appellate-courts/ca11/14-13895/14-13895-2015-05-29.pdf.  

Accordingly, the case is REMANDED for the following actions:

1. Upload the decision from the Eleventh Circuit into the Veteran's VBMS file, as it pertains specifically to the Veteran and is relevant to the appeal: http://cases.justia.com/federal/appellate-courts/ca11/14-13895/14-13895-2015-05-29.pdf.

2. Request that the Veteran provide VA with permission to obtain the following medical records from the following medical professionals:

* Mental health records from Dr. Frederic Rose, a neuropsychiatrist, beginning in approximately January 1998;

* Mental health records from Dr. John Stuart Currie, a neuropsychiatrist, beginning in approximately January 1998; 

* February 3, 2014, PTSD evaluation at the Vitalogy Medical, LLC, facility in Smyrna, Georgia; and

* Mental health records from Dr. John B. Lochridge, a psychiatrist, beginning in approximately February 2014.

Obtain any records for which the Veteran provides permission.  

3. Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits submitted in August 1996 and again September 2004 and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

4. Schedule the Veteran for an appropriate VA psychiatric examination to assist in determining the nature and etiology of his current acquired psychiatric disorder, to include PTSD, if any such disorder is present.  All appropriate tests, such as the Minnesota Multiphasic Personality Inventory and the Millon Clinical Multiaxial Inventory (if deemed warranted by the medical professional), studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

The examiner is informed that the Veteran served on active duty from December 1965 to October 1969.  He did not serve in Vietnam (he served in Germany) and has stated he did not engage in combat.  There is an April 2014 letter from a registered nurse addressing the Veteran's in-service stressors.  See VBMS with document type "Third Party Correspondence," received 05/14/2014.  VA is in the process of obtaining mental health records from private neuropsychologists and a psychiatrist, which records may have been added to the Veteran's claims file.

Based upon a review of the evidence, history provided by the Veteran, and sound medical principles, the VA examiner should identify all current diagnoses of any acquired psychiatric disorders, to include PTSD, if any such disorders are present and provide opinions as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder, to include PTSD had its onset in service, is caused by or otherwise related to any event, illness, or injury during service. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

5. After completing the above development, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


